DETAILED ACTION
This office action is in response to Applicant’s Pre-Brief Conference Request dated 13 January 2021 and Pre-Brief Appeal Conference Decision dated 17 February 2021 concerning application 16/056,775 filed on 07 August 2018.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 21-42 are pending; claims 31-34 were withdrawn and further are cancelled via the Examiner’s Amendment below; claims 1-20 previously were cancelled; and claims 21-30 and 35-42 are under consideration for patentability.   

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was via telephone by Richard Brooks on 23 February 2021.
The application has been amended as follows: 
In the Claims, please amend the claims listed below as indicated, with strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
21. 	A system for forming a fistula between two blood vessels comprising: a first catheter comprising a catheter body and an electrode, where the electrode is naturally spring biased from a low-profile configuration, wherein at least a portion of the electrode is positioned inside the catheter, to an extended position, wherein the portion of the electrode extends laterally through a sidewall of the catheter body away from the catheter body, wherein the first catheter further comprises a sleeve configured to be advanced distally thereby holding the portion of the electrode in the low-profile configuration, and the electrode moves to the extended position in response to withdrawal of the sleeve.
22. 	(Cancelled)
31.	(Cancelled)
32.	(Cancelled)
33.	(Cancelled)

35. 	A system for forming a fistula between two blood vessels comprising: a first catheter configured to be advanced through a first blood vessel, the first catheter comprising: a catheter body; an electrode coupled to the catheter body, wherein the electrode is naturally spring biased from a low-profile configuration, wherein at least a portion of the electrode is positioned inside the catheter, to an extended position, wherein the portion of the electrode extends laterally through a sidewall of the catheter body away from the catheter body; and an alignment mechanism configured to align the electrode at a position to form the fistula between the two blood vessels, wherein the first catheter further comprises a sleeve configured to be advanced distally thereby holding the portion of the electrode in the low-profile configuration, and the electrode moves to the extended position in response to withdrawal of the sleeve.
39.	(Cancelled)

Allowable Subject Matter
Claims 21, 23-30, 35-38, and 40-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest a system for forming a fistula including an electrode which is naturally spring biased from a low profile configuration wherein the electrode is within a catheter to an extended configuration wherein the electrode extends laterally through a sidewall of the catheter and a sleeve which acts to contain 
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792